DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/819,731 filed on 03/16/2020. Claims 1-20 are pending in the office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al., (U.S. Pat. 9,846,201).
With respect to claims 1, 8, and 15: Nakayama discloses a battery charging method applied to a terminal (‘201, fig. 2, shows battery terminals), comprising: 

in a subsequent stage after the initial stage, charging the battery with a subsequent-stage charging current, wherein the subsequent-stage charging current is determined according to the charging configuration information and is smaller than the maximum tolerable charging current (‘201, fig. 9-10, a subsequent stage, SOC_Change, Icv, current constant voltage charging, 650/651 is decrease from Icc. Thus, Icv is smaller than Icc, and also see equation (7)).

With respect to claims 2, 9, and 16: Nakayama discloses the battery charging method according to claim 1, wherein the charging configuration information of the battery comprises: information of a charging chip, information of a battery cell, and information of a battery protection board; and determining the initial-stage charging current according to the charging configuration information of the battery (‘201, fig. 1, battery control IC 703, fig. 3, information of battery,  col. 9, line 64 – col. 10, line 12, and also fig. 2, battery configuration) comprises: 
determining, according to the information of the charging chip, the information of the battery cell, and the information of the battery protection board, a maximum tolerable current value of the charging chip, a maximum tolerable current value of the 
determining a minimum value among the maximum tolerable current value of the charging chip, the maximum tolerable current value of the battery cell, and the maximum tolerable current value of the battery protection board, to be the initial-stage charging current (‘201, Delta Qmax, result of Qmax initial values and also see fig. 5, determine initial Qmax and initial value of current).

Allowable Subject Matter
Claims 3-7, 10-14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 3, 10, 17 and/or claims 5, 12, 19 is/are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior of record does not teach the following limitation/features, comprise.
As per claims 3, 10, and 17: wherein the charging configuration information further comprises charging count information; when the charging count information indicates that a charging count is cleared, the preset condition is that a charge amount of the battery reaches a specified charge amount threshold, wherein the specified charge amount threshold is determined according to a maximum charge amount, and a maximum tolerable charging duration in which the battery can be charged with the maximum tolerable charging current; and when the charging count information indicates 

As per claims 5, 12, and 19: further comprising: monitoring a surface temperature of the terminal, and reducing a present charging current when the surface temperature of the terminal reaches a specified temperature threshold, wherein the specified temperature threshold is determined according to a highest tolerable temperature of a surface of the terminal, and the highest tolerable temperature is determined according to temperature control information of the battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851